. Appeal and cross appeal unanimously dismissed, without costs (see CPLR 5701, subd [b], par 1). Memorandum: We note merely that had the parties sought leave to appeal, such relief would have been denied. That portion of the CPLR article 78 proceeding challenging the constitutionality of the parking ordinance was properly converted to an action for declaratory judgment (CPLR 103, subd [c]; Press v County of Monroe, 50 NY2d 695). The language in Special Term’s order regarding dismissal of petitioner’s “prayers for relief” does not constitute dismissal of his causes of action. (Appeals from order of Supreme Court, Monroe County, Boehm, J. — dismiss action.) Present — Doerr, J. P., Denman, Boomer, Green and Schnepp, JJ.